Case 1:17-cr-00027-JPJ-PMS Document 93 Filed 12/31/18 Page 1 of 2 Pageid#: 255




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )   Case No.: 1:17cr00027
                                                )
JOEL A. SMITHERS,                               )
    Defendant,                                  )

           ORDER MODIFYING PRIOR DISCLOSURE ORDER
              AND LIMITING FURTHER DISCLOSURE

      On motion of the United States, at the request of defense counsel, it is

hereby ORDERED as follows:

      1.    The Court’s Order of September 12, 2017, limiting disclosure of

            materials provided by the United States is hereby modified to allow

            patient files and other records from the defendant’s medical practice

            to be provided to the defendant, Joel A. Smithers, and the defendant’s

            retained expert, Richard Rauck, M.D.;

      2.    Except as modified by this Order, the September 12, 2017, Order

            remains in full force and effect;

      3.    The defendant, Joel A. Smithers, and the defendant’s expert, Richard

            Rauck, M.D., may not disclose or disseminate materials that were




                                     Page 1 of 2
Case 1:17-cr-00027-JPJ-PMS Document 93 Filed 12/31/18 Page 2 of 2 Pageid#: 256




               provided to defense counsel by the United States to anyone other than

               defense counsel; and

      4.       Prior to providing any materials pursuant to this Order, defense

               counsel shall provide a copy of this Order to the defendant and

               Richard Rauck, M.D., and obtain written confirmation that the

               defendant and Dr. Rauck agree to comply with this Order.

      Unauthorized disclosure of these materials or other violation of this Order

may be deemed a contempt of court pursuant to Title 18, United States Code,

Section 401.

      ENTERED: December 31, 2018.

                                        /s/ Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE




                                      Page 2 of 2
